


109 HR 6271 IH: Erroneous Deployment Compensation

U.S. House of Representatives
2006-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6271
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2006
			Mr. Brown of Ohio
			 (for himself and Mr. Strickland)
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to provide that,
		  in the case of any member or former member of a reserve component of the Armed
		  Forces who is deployed to a combat theater due to an administrative error by
		  the Department of Defense, the member shall be given nonregular service
		  retirement credit equal to six times the length of the mistaken
		  deployment.
	
	
		1.Short titleThis Act may be cited as the
			 Erroneous Deployment Compensation
			 Act.
		2.Additional nonregular
			 service retirement credit for member or former member of a reserve component
			 deployed to a combat theater due to an administrative error by the Department
			 of Defense
			(a)Retired pay
			 eligibilitySection 12732 of title 10, United States Code, is
			 amended by adding at the end the following new subsection:
				
					(c)In the case of a
				person who, as determined by the Secretary of Defense, was ordered to active
				duty after September 11, 2001, and deployed to a combat theater of operations
				only by reason of administrative error by Department of Defense personnel, the
				person’s years of service computed under subsection (a) are increased by five
				additional years for each year of service credited under subsection (a)(2)
				during which the person had 50 days or more of active service in the combat
				theater of
				operations.
					.
			(b)Retired pay
			 computationSection 12733 of
			 title 10, United States Code, is amended by adding at the end the following new
			 paragraph:
				
					(5)In the case of a person who, as determined
				by the Secretary of Defense, was ordered to active duty after September 11,
				2001, and was deployed to a combat theater of operations only by reason of
				administrative error by Department of Defense personnel, five days (in addition
				to the days credited under paragraph (1)) for each day during which the person
				was so deployed in a combat theater of operations by reason of administrative
				error.
					.
			
